DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 3/2/22.
Response to Arguments
Applicant’s 3/2/22 arguments with respect to claims have been considered but are moot in view of new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-55 and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 29.891 v1.1.0 (2017-10) (IDS 5/5/20) to 3GPP (“3GPP 29.891”) incorporating by reference  (section 2: references) 3GPP TS 23.501 v1.5.0 (2017-11-03) to 3GPP (“3GPP 23.501”) incorporating by reference (section 2: references) 3GPP TS 23.502 v1.5.0 (2017-11-03) to 3GPP (“3GPP 23.502”) in view of U.S. Patent Publication No. 2020/0252813 A1 to Li et al. (“Li”).


As to claim 54, 3GPP 29.891 incorporating by reference (section 2: references) 3GPP 23.501 and 3GPP 23.502 disclose a method for enabling status updates in a 5G core network, the method comprising a network function (NF) service producer node (3GPP 29.891: section 6: protocols, procedures and services for control plane interfaces, pg 22-110 & section 10: Other aspects, pg 139-145: stage 2 requirements on NF service registration and de-registration requires to specify mechanism to enable a NF Producer or another authorized entity to … register … update … de-register … in order to keep the NRF aware of the available NF service provider instances and their supported services (section 6.8.1.4) and see fig 6.8.2.3.3-1 & table 6.2.2.4.7-1 & fig 6.8.2.1.1-1 & fig 6.8.2.4.1-1 (given below) …):
sending a hypermedia message to an NF repository function (NRF) as part of a service registration procedure (3GPP 29.891: section 6: protocols, procedures and services for control plane interfaces, pg 22-110 & section 10: Other aspects, pg 139-145: the NRF employs Nnrf_NFManagement service for service registration … invoked using standardized RESTful HTTP API (sending a hypermedia message to an NF repository function (NRF) as part of a service registration procedure) … and each NF which offers NF services(s) performs self-registration e.g. information its NF profile and other NF services parameters to the NRF by invoking Nnrf_NFManagement  service e.g. using POST to create PUT to update and DELETE for de-register when NF and its services are initiated, modified subsequently or removed (sending a hypermedia message to an NF repository function (NRF) as part of a service registration procedure) (section 6.8.2.2.1) and see fig 6.8.2.1.1-1 (given below)), 
wherein the hypermedia message comprises an NF status indication and a hypermedia link for query of current NF status of the service producer node (3GPP 29.891: section 6: protocols, procedures and services for control plane interfaces, pg 22-110 & section 10: Other aspects, pg 139-145: … the NF instance while registering the list of NF services it supports, for each NF service, provides a notification endpoint information (a hypermedia link for query) for each type of notification service (hypermedia message comprises …  a hypermedia link for query of the service producer node) (section 6.8.1.4) … c) solution 3: sending an HTTP request, e.g. PUT (or POST) request, on a generic "status" resource (or on a highlevel NF specific resource) that would be defined for each service, e.g. PUT {apiRoot}/pdus/vl/status. (see with section 6.8.1.4- hypermedia message comprises … a hypermedia link for query of current NF status of the service producer node) … solution 3 … may require the modeling of an extra "status" resource (NF status indication) to be supported by the NF service (see with section 6.8.1.4- hypermedia message comprises an NF status indication and a hypermedia link for query of current NF status of the service producer node) (section 6.2.2.2.1.10) 
… the reporting function of a management system (another type and/or on behalf of NF service provider) can use the NF registration/registration-update procedure (as part of a service registration procedure) to notify the unavailable status of a detected NF service (hypermedia message comprises an NF status indication …)  and the NRF may detect the status of the detected NF service instance (see with table  6.2.2.4.7-1 - using provided hypermedia link for query of current NF status) before it changes the status to unavailable (see with table  6.2.2.4.7-1 & section 6.8.2.3.3  -  hypermedia message comprises an NF status indication and a hypermedia link for query of current NF status of the service producer node) (section 6.8.2.4.1) and see fig 6.8.2.3.3-1 & table 6.2.2.4.7-1 & fig 6.8.2.1.1-1 & fig 6.8.2.4.1-1 (given below));
see with Table 6.2.2.4.7-1- parameters, resources, collections ARE URL(s) or URI(s)

    PNG
    media_image1.png
    286
    485
    media_image1.png
    Greyscale

Table HTTP mapping includes collection/resource URLs & params in body/URI

    PNG
    media_image2.png
    430
    726
    media_image2.png
    Greyscale

3GPP-29.891: figure of NF Producer communicating with NRF

    PNG
    media_image3.png
    292
    479
    media_image3.png
    Greyscale

3GPP-29.891: fig of another type of producer sending NF instance ID and status

    PNG
    media_image4.png
    345
    568
    media_image4.png
    Greyscale






3GPP 29.891 did not explicitly disclose receiving a hypermedia message from a service consumer by the hypermedia link, the hypermedia message requesting a current NF status of the service producer node (emphasis added).
Specifically, 3GPP 29.891 discloses registration responses from the NRF (see fig 6.8.2.3.3-1 & table 6.2.2.4.7-1 & fig 6.8.2.1.1-1 & fig 6.8.2.4.1-1 (given above)) and a centralized solution via the NRF  and this alternative assumes that load/overload information of the NF Service Producer is sent to the NRF and can be retrieved by the NF Service Consumer - i.e. NRF returns the endpoint notification link by which to query status – as discussed in section 6.2.2.2.1.10 & section 6.8.2.4.1 above (section 6.2.2.2.1.7) and that a consequence of stateless AMFs (and SMFs) (i.e. producers) is that AMF/SMF registration at the UDM has to be done with the AMFs Set-ID + AMFs instance-ID where the AMF-Set-ID is used to query the NRF in order to detect whether the AMF-instance is still active - i.e. NRF returns the endpoint notification link by which to query status (section 10.4.2.2).
Nonetheless, 3GPP 29.891 did not explicitly disclose receiving a hypermedia message from a service consumer by the hypermedia link, the hypermedia message requesting a current NF status of the service producer node (emphasis added).
Li discloses receiving a hypermedia message from a service consumer by the hypermedia link  (emphasis added) (Li: fig 17-24, [0179-389]: fig 22-24  … the NFs or SCS/AS (service consumer) may send a request to the DSF for retrieving the new data analytics and request may contain: ID of new data analytics stored in DSF (see with below [0175; 188-206; 385-386; 368-369]-  receiving a hypermedia message from a service consumer by the hypermedia link) [0370] …
Supporting details: 
NWDA updates NRF with new composite data analytic provided so this new (current) composite data analytic can be exposed during discovery and the NRF may return response to confirm update [0385-386] … the response may be returned with an ID such as URI or URL of stored data (see with [0385-386] - the hypermedia link) … NWDA may notify NFs and/or SCS/AS about the new data analytics and may provide the ID to access the data and the ID (see with [0385-386] - the hypermedia link) may be used by the NFs or SCS/AS (service consumer) to obtain new data analytics (receiving a hypermedia message from a service consumer by the hypermedia link) [0368-369] …usage of NWDA is to provide network status e.g. congestion level (NF status)  and it is desired to define what information to collect and types of analytics provided by NWDA [175] … with these event information from SMFs, NWDA may keep track of different statistics such as SMF’s load and downlink data storage and this may be provided to an AMF and used by AMF when selecting SMF or by another SMF [0206] … for example , SMF event(s) may include … the total number of IP and non-IP sessions supported by an SMF crosses a certain threshold (one type of a current (new) NF status of the service producer node), total expected or observed (guaranteed) data rates on session managed by SMF crosses a certain threshold (another type of a current (new) NF status of the service producer node), total number, or rate, of rejected or failed connection attempts passes a threshold etc (another type of a current (new) NF status of the service producer node) [0188-205]   … NWDA updates NRF with new composite data analytic provided so this new (current) composite data analytic can be exposed during discovery and the NRF may return response to confirm update [0385-386] 
… the response may be returned with an ID such as URI or URL of stored data (the hypermedia link) … NWDA may notify NFs and/or SCS/AS about the new data analytics and may provide the ID to access the data and the ID (the hypermedia link) may be used by the NFs or SCS/AS (service consumer) to obtain new data analytics (see with [0188-205] - receiving a hypermedia message from a service consumer by the hypermedia link) [0368-369]), 
the hypermedia message requesting a current NF status of the service producer node (Li: fig 17-24, [0179-389]: fig 22-24  … NWDA may notify NFs and/or SCS/AS about the new data analytics and may provide the ID to access the data and the ID (the hypermedia link) may be used by the NFs or SCS/AS (service consumer) to obtain new (current) data analytics (NF status) (see with [0188-205] - requesting a current NF status of the service producer node) [0368-369]).
sending the current NF status to the service consumer in response to the received request  (Li: fig 17-24, [0179-389]: fig 22-24  …  network operator may configure some new policy about network data analytics provisioning e.g. a new service provider or NFs is allowed to retrieve the data analytics (see with below [0175; 188-206; 385-386; 368-369]-  sending the current NF status to the service consumer in response to the received request) [0359]).
3GPP 29.891 and Li are analogous art because they are from the same field of endeavor with respect to NF management.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Li into the method by 3GPP 29.891.  The suggestion/motivation would have been to provide for extending usage of NWDA is to provide network status e.g. congestion level (NF status)  and provide for defining what information to collect and types of analytics provided by NWDA (Li: [175]).
As to claim 55, 3GPP 29.891 incorporating by reference (section 2: references) 3GPP 23.501 and 3GPP 23.502 and Li disclose wherein the NF status comprises load and/or overload information for the service producer node (Li: fig 17-24, [0179-389]: fig 22-24  … usage of NWDA is to provide network status e.g. congestion level (NF load/overload)  and it is desired to define what information to collect and types of analytics provided by NWDA [175] … with these event information from SMFs, NWDA may keep track of different statistics such as SMF’s load and downlink data storage and this may be provided to an AMF and used by AMF when selecting SMF or by another SMF [0206] … for example , SMF event(s) may include … the total number of IP and non-IP sessions supported by an SMF crosses a certain threshold (one type of a NF load/overload of the service producer node), total expected or observed (guaranteed) data rates on session managed by SMF crosses a certain threshold (another type of a NF load/overload of the service producer node), total number, or rate, of rejected or failed connection attempts passes a threshold etc (another type of NF load/overload of the service producer node) [0188-205]; 3GPP 29.891: section 6.2.2.2.1.7, pg 29: load and overload control mechanisms require conveyance, from NF service producer to NF service consumer in HTTP response messages to be taken into account by the service consumer, e.g. for load sharing or to mitigate overload situations at subsequent service requests and can be achieved by transporting load/overload information in HTTP response messages as additional information piggybacked or , alternatively, sent to NRF and can be retrieved or pushed to NF consumer (pg 29)).
For motivation, see rejection of claim 54.
As to claims 69-70, see similar rejection to claims 54-55, respectively, where the node is taught by the method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455